Title: From James Madison to George Alexander Otis, 3 July 1820
From: Madison, James
To: Otis, George Alexander


                
                    Sir
                    Montpellier July 3. 1820
                
                I have received your favor of June 20. & with it the translated Copies of Pradt’s Europe for 1819, and of the 1st. vol. of Botta’s History of our war of Independence. Be pleased to accept my thanks for both.
                The literary reputation of the latter Author, with the philosophic spirit & classic taste allowed abroad to this historical Work justly recommended the task in which you are engaged, of placing a translation of it before American readers; to whom the subject must always be deeply interesting, and who can not but feel a curiosity to see the picture of it as presented to Europe by so able a hand. The Author seems to have the merit of adding to his other qualifications much industry and care in his researches into the best sources of information; and it may readily be supposed that he did not fail to make the most of his access to those in France not yet generally laid open. A compleat view of our revolutionary contest, involves transactions in & out of the Cabinets of the several nations who directly or indirectly participated in it, which time may be expected more & more to disclose.
                I sincerely wish Sir that you may meet with all the encouragement due to your laudable undertaking; which besides the gratification it will afford to readers in general, will enable the more critical part of them to mark & correct errors which all the care & candor of Mr. Botta may not have avoided, and which either do injustice or not full justice to the American cause & character.
                I shall endeavor to give an oppy. for subscribing your proposals, to such of the individuals in my vicinity as are most likely to make use of it. The number would be small under more favorable circumstances. Under those

now felt every where, I can not venture to expect any sensible aid to the publication. With respect & good wishes
                
                    James Madison
                
            